DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9,10,19,20,26,29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites a further description of the type of flow of matter, however the claim does not further limit a structure of the system of claim 2.
Claim 10 recites a further description of the type of flow of matter, however the claim does not further limit a structure of the system of claim 2.
Claim 19 recites a statement of the function of the flow separation device, however the claim does not further limit a structure of the system of claim 2.
Claim 20 recites a statement of the function of the flow separation device, however the claim does not further limit a structure of the system of claim 2.

Claim 26 recites a further description of the type of solids, however the claim does not further limit a structure of the system of claim 2.
Claim 29 recites “wherein the flow separation device is operatively coupled to one of more surgical instruments …”.  Examiner notes claim 2 recites “wherein the input port is configured to receive a flow of matter from the surgical instrument”, therefore the claim does not further limit a structure of the system of claim 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25,27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “further comprising one or more filters.”.  Examiner respectfully submits the claimed limitations are indefinite as the limitations provide no statement as to flow communication to the claimed system for separating a flow of matter of claim 1.  The one or more filers could be directed to structural elements which are not directly 
Claim 27 recites “further comprising one or more positively charged matrices, one or more negatively charged matrices, or any combination thereof.”    Examiner respectfully submits the claimed limitations are indefinite as the limitations provide no statement as to flow communication to the claimed system for separating a flow of matter of claim 1.  The one or more positively charged matrices, one or more negatively charged matrices, or any combination thereof could be directed to structural elements which are not directly correlated with the claimed system. Claim 28 depends on claim 27 and hence is also rejected.


Allowable Subject Matter
Claims 2-8, 11-18, 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites “a system for separating a flow of matter comprising: a flow separation device comprising: a hollow body comprising a first and, a second end, and an inner volume therebetween; a suction port disposed at the first end; a collection port disposed at the second end; an input port disposed between the first end and the second end and in fluid communication with the inner volume; a baffle disposed between the input port and the suction port, the baffle comprising a plurality of openings allowing passage of a flow of matter, comprising separated portions thereof, out of the 
	Guerry et al teaches a method of operating a separator comprising:  providing a separator comprising a separator body comprising a cylindrical cavity having a cylindrical wall(2 in figures 2 and 3) and first cylindrical cavity end and a second cylindrical cavity end, configured to operate with the first cylindrical cavity end up, a conical cavity(3) having a narrow end and a wide end, the wide end mated to the second cylindrical cavity end, an input port(1) disposed in the cylindrical cavity wall configured to receive a flow of matter,  a suction port(5; column 5 lines 30-31) mated to the first cylindrical cavity end configured to couple to a vacuum source,  a collection port(4) mated to the narrow end of the conical cavity and configured to couple to a waste deposit, a baffle(10) disposed between the input port and the suction port, configured to prevent the flow of matter from passing directly from the input port to the suction port without first traversing at least a portion of a circumference of an interior of the cylindrical wall, and a cylindrical shaft (8) disposed within a center of the cylindrical cavity and configured to direct the flow of matter within the cylindrical cavity, attaching .

Response to Arguments

Applicant’s arguments, filed 2-7-2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.   However upon further review of the newly added claims, 9,10,19,20,26,29, and claims 22-25,27, and 28 have been rejected for the reasons indicated in the current office action.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
February 17, 2022